                                                                                                                          Case 2:19-cv-02036-RFB-DJA Document 22 Filed 07/23/20 Page 1 of 3



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Stacy H. Rubin
                                                                                                                        Nevada Bar No. 9298
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 rubins@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        Smith-Palluck Associates Corp.,
                                                                                                                      8 d/b/a Las Vegas Athletic Clubs

                                                                                                                      9                            UNITED STATES DISTRICT COURT

                                                                                                                     10                                   DISTRICT OF NEVADA

                                                                                                                     11 GUILLERMINA BARRADAS,                            CASE NO.: 2:19-cv-02036-RFB-DJA

                                                                                                                     12          Plaintiff,                                  STIPULATION TO STAY CASE
                                                                                                                                                                                   PENDING THE
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 v.
                                                                                                                                                                          UNITED STATES SUPREME COURT’S
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14 SMITH-PALLUCK ASSOCIATES CORP.                    RULING ON THE DEFINITION OF AN
                                                                                                                        d/b/a LAS VEGAS ATHLETIC CLUB,                                “ATDS”
                                                                                                                     15
                                                                                                                               Defendants.
                                                                                                                     16

                                                                                                                     17          Plaintiff Guillermina Barradas (“Plaintiff”) and Defendant Smith-Palluck

                                                                                                                     18 Associates Corp., d/b/a Las Vegas Athletic Clubs (“LVAC”) stipulate to, and
                                                                                                                     19 respectfully request that this Court enter, a stay of this case pending the United

                                                                                                                     20 States Supreme Court’s forthcoming ruling in Facebook, Inc. v. Duguid (“Duguid”) on

                                                                                                                     21 the Telephone Consumer Protection Act’s (“TCPA”) definition of an “automatic

                                                                                                                     22 telephone dialing system” (“ATDS”).

                                                                                                                     23          In Duguid, Facebook, Inc., challenges the Ninth Circuit’s definition of an

                                                                                                                     24 ATDS. In contrast to the conclusions of the Third, Seventh, and Eleventh Circuits,1

                                                                                                                     25   1      The Third, Seventh, and Eleventh Circuits hold that equipment must either (1) store
                                                                                                                     26          telephone numbers to be called using a random or sequential number generator, or (2)
                                                                                                                                 produce telephone numbers to be called using a random or sequential number
                                                                                                                     27          generator. See Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 464, 469 (7th Cir. 2020);
                                                                                                                                 Glasser v. Hilton Grand Vacations Co., 948 F.3d 1301, 1310 (11th Cir. 2020);
                                                                                                                     28          Dominguez v. Yahoo, Inc., 894 F.3d 116, 119-21 (3d Cir. 2018).


                                                                                                                          DMWEST #40324675 v1
                                                                                                                          Case 2:19-cv-02036-RFB-DJA Document 22 Filed 07/23/20 Page 2 of 3



                                                                                                                      1 the Ninth Circuit holds that equipment is an ATDS simply if it has the capacity to

                                                                                                                      2 “store numbers to be called” and “to dial such numbers automatically.” Marks v.

                                                                                                                      3 Crunch San Diego, LLC, 904 F.3d 1041, 1052-53 (9th Cir. 2018). Facebook, Inc., has

                                                                                                                      4 requested—and the Supreme Court has now granted—certiorari on the following

                                                                                                                      5 issue:

                                                                                                                      6          Whether the definition of ATDS in the TCPA encompasses any device
                                                                                                                                 that can “store” and “automatically dial” telephone numbers, even if the
                                                                                                                      7          device does not “us[e] a random or sequential number generator.”
                                                                                                                      8 Pet’n for Writ of Certiorari, Duguid, No. 19-511 (Oct. 17, 2019); see also Duguid, 2020

                                                                                                                      9 U.S. LEXIS 3559, at *1. The Supreme Court is now poised to resolve the growing
                                                                                                                     10 circuit split and determine the meaning of an ATDS in the October 2020 term.

                                                                                                                     11          This imminent ruling by the Supreme Court warrants a stay in this case.2

                                                                                                                     12 Whether LVAC called Plaintiff using an ATDS is a central issue.3                   Here, a stay
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 pending the Duguid decision will promote judicial economy, ensure efficient discovery
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14 and fairness, and avoid needless expense to the parties. See Landis v. N. Am. Co.,

                                                                                                                     15 299 U.S. 248, 254 (1936) (recognizing the district court’s discretion to stay cases).4

                                                                                                                     16 Additionally, the requested stay has a finite period that is likely short, as the

                                                                                                                     17 Supreme Court “usually issues its decision within three months of oral argument;

                                                                                                                     18 only the very rare case bounces around the chambers for more than six months, and
                                                                                                                     19 almost every decision is issued in the same term in which the case is argued.” The

                                                                                                                     20

                                                                                                                     21
                                                                                                                          2      Plaintiff reserves all rights in other cases.

                                                                                                                     22
                                                                                                                          3      Plaintiff alleges that LVAC called her on her cell phone using an ATDS. See ECF No.
                                                                                                                                 1, ¶¶ 28, 47, 52.
                                                                                                                     23   4      See also, e.g., Earl v. Briad Rest. Grp., Ltd. Liab. Co., No. 2:16-cv-02217-GMN-PAL,
                                                                                                                     24          2017 U.S. Dist. LEXIS 125483, at *5 (D. Nev. Aug. 8, 2017) (staying case after the
                                                                                                                                 Supreme Court granted certiorari regarding an issue that “will directly impact”
                                                                                                                     25          Plaintiff’s claim); Bank of Am., N.A. v. Desert Shores Cmty. Ass'n, No. 2:17-cv-01696-
                                                                                                                                 APG-NJK, 2017 U.S. Dist. LEXIS 95408, at *3 (D. Nev. June 20, 2017) (granting a
                                                                                                                     26          stay pending the Supreme Court’s disposition of certiorari petition regarding an issue
                                                                                                                                 that “could be dispositive of this case, or at least of significant issues in the case”);
                                                                                                                     27          Alessi & Koenig, LLC v. Palo, No. 2:15-cv-01946-GMN-VCF, 2016 U.S. Dist. LEXIS
                                                                                                                                 98121, at *5 (D. Nev. July 26, 2016) (staying case after the Supreme Court granted
                                                                                                                     28          certiorari regarding an issue that “will directly impact” the court’s jurisdiction).



                                                                                                                          DMWEST #40324675 v1                             2
                                                                                                                          Case 2:19-cv-02036-RFB-DJA Document 22 Filed 07/23/20 Page 3 of 3



                                                                                                                      1 Best for Last: The Timing of U.S. Supreme Court Decisions, 64 Duke L.J. 991, 993

                                                                                                                      2 (Mar. 2015).

                                                                                                                      3          For these reasons, LVAC and Plaintiff stipulate and respectfully request that

                                                                                                                      4 this Court stay this case until the United States Supreme Court rules on the Ninth

                                                                                                                      5 Circuit’s definition of an ATDS in Duguid.

                                                                                                                      6          DATED this 22nd day of July, 2020.

                                                                                                                      7 KNEPPER & CLARK LLC                            BALLARD SPAHR LLP
                                                                                                                      8 By: /s/ Miles N. Clark                         By: /s/ Joel E. Tasca
                                                                                                                           Matthew I. Knepper, Esq.                       Joel E. Tasca, Esq.
                                                                                                                      9    Nevada Bar No. 12796                           Nevada Bar No. 14124
                                                                                                                           Miles N. Clark, Esq.                           Stacy H. Rubin, Esq.
                                                                                                                     10    Nevada Bar No. 13848                           Nevada Bar No. 9298
                                                                                                                           5510 So. Fort Apache Road                      1980 Festival Plaza Drive, Suite 900
                                                                                                                     11    Suite 30                                       Las Vegas, Nevada 89135
                                                                                                                           Las Vegas, NV 89148
                                                                                                                     12                                                Attorneys for Defendant Smith-Palluck
                                                                                                                           David H. Krieger, Esq.                      Associates Corp., d/b/a Las Vegas
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13    Nevada Bar No. 9086                         Athletic Club
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                          KRIEGER LAW GROUP, LLC
                                                                                                                     14    2850 W. Horizon Ridge Pkwy
                                                                                                                           Suite 200
                                                                                                                     15    Henderson, Nevada 89052
                                                                                                                     16 Attorneys for Plaintiff Guillermina
                                                                                                                        Barradas
                                                                                                                     17

                                                                                                                     18                                                  IT IS SO ORDERED:
                                                                                                                     19                                               ____________________________________
                                                                                                                                                                   ________________________________
                                                                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                                                                     20                                            RICHARD    F. BOULWARE, II
                                                                                                                                                                      DATED:
                                                                                                                                                                   UNITED     _________________
                                                                                                                                                                            STATES   DISTRICT JUDGE
                                                                                                                     21
                                                                                                                                                                     DATED this 23rd day of July, 2020.
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40324675 v1                      3
